Name: Commission Regulation (EC) No 1648/1999 of 27 July 1999 derogating from Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31999R1648Commission Regulation (EC) No 1648/1999 of 27 July 1999 derogating from Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies Official Journal L 195 , 28/07/1999 P. 0014 - 0014COMMISSION REGULATION (EC) No 1648/1999of 27 July 1999derogating from Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1587/96(2), and in particular the first subparagraph of Article 7a(1) and Article 7a(3) thereof,(1) Whereas Commission Regulation (EEC) No 1589/87(3), as last amended by Regulation (EC) No 124/1999(4), establishes the rules for the sale by tender of butter to intervention agencies; whereas Article 3(1) of that Regulation stipulates that tenderers may take part in the invitation to tenders only in respect of butter manufactured in the 21 days preceding the final date for the submission of tenders;(2) Whereas, in view of the fact that a single invitation to tender takes place at the end of August, and that therefore a period of 28 days separates that invitation to tender from the final invitation to tender in July, the period of 21 days is too short to give access to intervention to all the butter manufactured in the period between the two invitations to tender; whereas therefore there should be a temporary extension to 28 days of the period during which butter may be manufactured and offered for intervention;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1By derogation from Article 3(1) of Regulation (EEC) No 1589/87 and in respect of the invitation to tender for which the time limit for the submission of tenders expires on the fourth Tuesday of August 1999, the manufacturing period referred to in the above paragraph shall be 28 days.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 13.(2) OJ L 206, 16.8.1996, p. 21.(3) OJ L 146, 6.6.1987, p. 27.(4) OJ L 16, 21.1.1999, p. 19.